Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claim amendments filed 4/14/2021.    
Claims 21-40 are pending.  
Signed copies of the IDS’ are attached. 
The Drawings filed 8/13/2020 are noted.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21, 23, 25, 26, 30, 31, 33, 35, 36, 39 & 40 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Steuer (US 2010/0022307). 
Regarding Claims 21, 31, 40: Steuer discloses a method, system, CRM, processor, memory, (¶ 106), receiving, at a client device including a game instance, at least one pseudo random number seed 
Steuer discloses receiving, at the client device, game data for executing the game instance, (¶ 64), the game instance requiring one or more pseudo-random numbers to complete execution of the game instance, (¶¶ 11-13, 64); generating, using the at least one pseudo-random number seed, the one or more pseudo-random numbers, (Id.); and using the one or more pseudo-random numbers for the one of the plurality of digital gaming competitions such that a beginning of gameplay experience is common between the game instance executing on the client device and a second game instance executing on a second client device and enrolled in the one of the plurality of digital gaming competitions, (Id. at ¶ 64, every participant has the same starting conditions), wherein the beginning of the gameplay experience is different between game instances enrolled in different digital gaming competitions, (e.g., ¶ 13, There are different types of games for example, Tetris and Pac-Man. Each of these games has a different beginning experience), and wherein at least one of receiving, generating, and executing is implemented by at least one data processor forming part of the client device, (e.g., mobile device Fig. 2a, 110). 
Regarding Claims 23, 33: Steuer discloses wherein a game server provides the game data for executing the game instance, and wherein the game instance is in communication with and receiving the game data from the game server, (Fig. 1, server 200). 
Regarding Claims 25, 35:
Regarding Claims 26, 36: Steuer discloses wherein the gameplay attributes provide a common gameplay experience between the game instance executing on the client device and the second game instance executing on the second client device and enrolled in the one of the plurality of digital gaming competitions, (¶ 64). 
Regarding Claims 30, 39: Steuer discloses wherein the game instance is an asynchronous skill-based game having random elements, (e.g., ¶¶ 11-13, 64).
Allowable Subject Matter
Claims 22, 24, 27-29, 32, 34, 37, 38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Steuer, fails to disclose, suggest or render obvious the salient aspects recited in these dependent claims. For example, as has been overcome in the parent applications, there is no suggestion for the claimed unique match identifier, transactional server, advertisement generation and fraud detection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715